Citation Nr: 0531735	
Decision Date: 11/22/05    Archive Date: 12/02/05

DOCKET NO.  04-27 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability.


REPRESENTATION

Appellant represented by:	William M. Clary, Jr., Esq.


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1944 to March 
1946.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Indianapolis, Indiana (RO).


FINDINGS OF FACT

1.  The veteran's service-connected disabilities include 
residuals of a shell fragment wound, left leg, muscle group 
XI, currently evaluated as 30 percent disabling; scars, 
residuals of a shell fragment wound, left leg, muscle group 
XI, currently evaluated as 10 percent disabling, and 
neuropathy with radicular symptoms, left leg and foot, 
associated with residuals of a shell fragment wound, left 
leg, muscle group XI, currently evaluated as 10 percent 
disabling.  The combined rating for the service-connected 
disorders is 40 percent.

2.  In his March 2003 application for total disability rating 
for compensation purposes based on individual 
unemployability, the veteran reported having completed four 
years of college.  He also reported working as a university 
professor from 1966 until 1986, when he retired.

3.  The veteran's service-connected disabilities do not 
preclude him from securing or following a substantially 
gainful occupation.


CONCLUSION OF LAW

The criteria for a total disability rating for compensation 
purposes based on individual unemployability have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2005).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the veteran by a 
letter dated in March 2003 that VA would obtain all relevant 
evidence in the custody of a Federal department or agency.  
See Pelegrini v. Principi, 17 Vet. App. 412 (2004).  He was 
advised that it was his responsibility to either send medical 
treatment records from his private physician regarding 
treatment for his claimed disabilities, or to provide a 
properly executed release so that VA could request the 
records for him.  The duty to notify the veteran of necessary 
evidence and of responsibility for obtaining or presenting 
that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and his VA treatment 
records have been associated with the claims file.  The 
veteran has provided authorizations, and his private medical 
records were obtained.  There is no indication that other 
Federal department or agency records exist that should be 
requested.  See Pelegrini v. Principi, 17 Vet. App. 412 
(2004).  The veteran was notified of the need for a VA 
examination, and one was accorded him in March 2003.  The 
veteran was asked to advise VA if there were any other 
information or evidence he considered relevant to his claim 
so that VA could help him by getting that evidence.  He was 
also advised what evidence VA had requested, and notified in 
the statement of the case and supplemental statement of the 
case what evidence had been received.  There is no indication 
that any pertinent evidence was not received.  Therefore, the 
duty to notify of inability to obtain records does not arise 
in this case.  Id.  Thus, VA's duty to assist has been 
fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded, by reason of 
service-connected disabilities, from obtaining and 
maintaining any form of gainful employment consistent with 
his education and occupational experience.  38 C.F.R. 
§§ 3.340, 3.341, 4.16.  Under the applicable regulations, 
benefits based on individual unemployability are granted only 
when it is established that the 
service-connected disabilities are so severe, standing alone, 
as to prevent the retaining of gainful employment.  Under 38 
C.F.R. § 4.16, if there is only one such disability, it must 
be rated at least 60 percent disabling to qualify for 
benefits based on individual unemployability.  If there are 
two or more such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).

Where these percentage requirements are not met, entitlement 
to benefits on an extraschedular basis may be considered when 
the veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities, and consideration is given to the veteran's 
background including his employment and educational history.  
38 C.F.R. §4.16(b).  The Board does not have the authority to 
assign an extraschedular total disability rating for 
compensation purposes based on individual unemployability in 
the first instance.  Bowling v. Principi, 15 Vet. App. 1 
(2001).

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training, and previous work experience, but it may not be 
given to his age or to any impairment caused by nonservice-
connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 
(2005).

The veteran's service-connected disabilities include 
residuals of a shell fragment wound, left leg, muscle group 
XI, currently evaluated as 30 percent disabling; scars, 
residuals of a shell fragment wound, left leg, muscle group 
XI, currently evaluated as 10 percent disabling, and 
neuropathy with radicular symptoms, left leg and foot, 
associated with residuals of a shell fragment wound, left 
leg, muscle group XI, currently evaluated as 10 percent 
disabling.  The service-connected disorders have a combined 
rating of 40 percent disabling.  38 C.F.R. § 4.25 (2005); see 
also 38 C.F.R. § 4.16(a)(1),(2),(4).  Therefore, the 
veteran's combined rating does not meet the percentage rating 
standards for a total disability rating for compensation 
purposes based on individual unemployability.  38 C.F.R. 
§ 4.16(a).

Nevertheless, the Board must consider whether the evidence 
warrants referral to the appropriate VA officials for 
entitlement to a total disability rating for compensation 
purposes based on individual unemployability on an 
extraschedular basis under the provisions of 38 C.F.R. 
§4.16(b).  See Bowling, 15 Vet. App. at 6.  For a veteran to 
prevail on a claim for entitlement to a total disability 
rating for compensation purposes based on individual 
unemployability, the record must reflect some factor which 
takes the case outside the norm.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  The veteran's current rating is itself 
recognition that the impairment makes it difficult to obtain 
or keep employment, but the ultimate question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Van Hoose v. Brown, 4 Vet. App. 361 (1993).

During the veteran's March 2003 VA general medical 
examination, the examiner noted that the veteran's 
nonservice-connected disabilities of diabetes, hypertension, 
benign prostatic hypertrophy, and chronic sinusitis, were not 
severe enough to the point that the veteran would be 
unemployable.  Further, the examiner felt that the veteran's 
seizure disorder would limit only the type of employment in 
which the veteran would be able to engage.  Although the 
examiner stated that the veteran's left lower extremity, 
which the Board notes encompasses all three of the veteran's 
service-connected disabilities, would be "the most 
significant contributor to his unemployability," he did not 
state that the service-connected disabilities, in and of 
themselves, would make the veteran incapable of performing 
the physical and mental acts required by employment.  Van 
Hoose, 4 Vet. App. at 361.

The veteran's private physician, F.S., M.D., stated that he 
considered the veteran to be 100 percent disabled from any 
job.  He listed 12 reasons for this opinion; however, only 
one of those reasons was the veteran's service-connected 
disabilities.  Other factors Dr. F.S. noted included history 
of cancer, diabetes mellitus and related neuropathy, 
hypertension, allergic rhinitis, depression, severe left 
sciatica, and a seizure disorder.  Dr. F.S. also opined that 
the veteran's age was a factor in his opinion that the 
veteran was 100 percent disabled from any job.  As stated 
above, nonservice-connected disabilities and age cannot be 
considered factors in determining whether a total disability 
evaluation is warranted.  Finally, the veteran reported on 
the application for total disability evaluation for the 
purposes of individual unemployability in March 2003 that he 
retired in 1986 from his position as a university professor.  
Dr. F.S. stated that the veteran's retirement was due to a 
mandatory retirement age; the veteran also stated on the form 
that he did not leave that position because of his 
disability.  

The evidence as a whole does not suggest that the veteran's 
service-connected disabilities, by themselves, render him 
unable to secure and follow a substantially gainful 
occupation.  Thus, the RO's decision not to refer this issue 
to the Director of Compensation and Pension Service, for 
consideration of a total disability evaluation for the 
purposes of individual unemployability on an extraschedular 
basis, was correct.  

Accordingly, a total disability evaluation for the purposes 
of individual unemployability is not warranted.  In reaching 
this decision, the Board considered the doctrine of 
reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

A total disability rating for compensation purposes based on 
individual unemployability is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


